Citation Nr: 1439581	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-27 147	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to January 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Louisville, Kentucky RO.  In June 2013, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the record.  At the hearing, the Veteran requested and was granted a 60 day abeyance period to allow for the submission of additional evidence; the abeyance period has lapsed and no new evidence was received.


FINDINGS OF FACT

1.  Unappealed May 1968 and February 1984 rating decisions denied the Veteran's claim of service connection for a bilateral eye disability, based essentially on findings that such disability pre-existed, and did not increase in severity beyond natural progression during, service.

2.  Evidence received since the February 1984 rating decision includes the Veteran's sworn testimony that he entered service with a bilateral visual acuity defect which became progressively worse (beyond natural progression) after deployment to Vietnam, rendering him unfit for service due to his visual acuity defect; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral eye disability; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's bilateral macular degeneration became manifest in service, and It is reasonably shown that his pre-existing bilateral eye disability increased in severity beyond normal progression during service.  

4.  A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss was not manifested in the first postservice year; and the Veteran's current bilateral hearing loss is not shown to be related to his service.

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a bilateral eye disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Service connection for a bilateral eye disability (to include macular degeneration) is warranted.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in October and November 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims on appeal were most recently readjudicated in the December 2012 supplemental statement of the case.  At the June 2013 videoconference hearing, the undersigned advised the Veteran of what type of evidence was still needed to reopen his eye claim and of the bases for the denial of both claims.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in April 2011.  As will be discussed in greater detail below, the Board finds the report of examination to be adequate for rating purposes, as it reflects a thorough review of the record, physical and audiological examinations including all necessary findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Inasmuch as service connection for a bilateral eye disability is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Whether new and material evidence has been received to reopen a claim of service connection for a bilateral eye disability

A May 1968 rating decision denied the Veteran service connection for bilateral defective vision based essentially on findings that defective vision was noted on induction, and an increase in visual impairment during service was due to natural progress of the condition and not aggravation during/by service.  No new and material evidence was submitted within one year following the decision.  An unappealed February 1984 rating decision continued the denial, finding that the evidence submitted did not alter the factual basis upon which the prior denial was predicated.  No new and material evidence was submitted within one year following that decision.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in severity of the disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disability.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the February 1984 rating decision included the Veteran's STRs, VA and private eye examinations, and lay statements from the Veteran.  
The Veteran's STRs reflect a pre-existing bilateral eye disability.  On May 1966 service entrance examination, decreased vision was noted, with visual acuity of 20/40 in the right eye and 20/70 in the left eye.  In October 1967, the Veteran reported difficulty with distance vision and believed that glasses would help; visual acuity was noted to be 20/80 in the right eye and 20/60 in the left eye.  In November 1967, he complained of decreasing vision in both eyes for about 10 months.  

A December 1967 Medical Board report notes that the Veteran was admitted to Great Lakes Naval Hospital in November 1967 with a diagnosis of bilateral maculopathy, degeneration of retina, following air evacuation from Vietnam.  The findings on service entrance examination were noted.  It was further noted that the Veteran was seen by an ophthalmologist during boot camp and again was found to have an uncorrectable visual acuity defect bilaterally.  Upon admission to the Naval Hospital in November 1967, the Veteran's visual acuity was 20/60 in the right eye and 20/70 in the left eye, correctable with lens to 20/60 in the right eye and 20/50 in the left eye; the only abnormal ocular finding was bilateral macular microcystic degeneration.  The final diagnosis was degeneration of macula, cystoid, bilateral (heredo-familial).  The Medical Board determined that the Veteran did not meet the minimum standards for enlistment or induction; he was unfit for further Marine Corps Service by reason of physical disability; the physical disability was neither incurred in, nor aggravated by, a period of active military service; and he was recommended to be discharged from service.  It was determined that the disability existed prior to entry to service and was not aggravated by service.

On April 1968 VA examination, the Veteran reported bad vision and difficulty focusing his eyes on objects.  On physical examination, the retina showed degenerative changes in the macular region in both eyes; the examiner noted that these changes were not due to traumatism and were probably hereditary.  The diagnosis was degeneration of the macula, both eyes.

Based on the evidence outlined above, a May 1968 rating decision denied service connection for bilateral defective vision based essentially on findings that defective vision was noted at the time of induction in service, and the minimal increase in visual impairment was held as due to the natural progress of the condition and not by aggravation during the Veteran's period of military service.

On February 1984 eye examination, a history of retinal abnormality was noted to have been discovered while the Veteran was in the military; it was noted that he passed an entrance physical examination but later was discharged from service after the ocular problem was discovered.  He denied any history of known trauma or ingestion of retinal toxin.  Following a physical examination, the final impression was macular degeneration, longstanding by history and apparently stable as measured by central visual acuity.  The examiner suggested that others in the Veteran's family be examined periodically to discover if this is a familial condition.  The examiner opined that other possible etiologies of this mild central macular pigment dispersion could have been trauma, ingestion of retinal toxin, or sungazing, although a history of none of these was elicited.

Based on the evidence outlined above, a February 1984 rating decision denied the claim based on findings that the evidence submitted since the May 1968 rating decision did not present a new factual basis upon which service connection could be established for the Veteran's eye disability.

Evidence received since the February 1984 rating decision consists essentially of VA and private treatment records, as well as hearing testimony, indicating that the Veteran has a longstanding history of a bilateral eye disability.  

On January 1992 ophthalmologic consultation, the Veteran was noted to have a history of some type of macular dystrophy or degeneration for which he was discharged from service.  He reported that his near vision had worsened recently.  The assessment was bilateral maculopathy, possibly juvenile retinoschisis.

Private treatment records reflect that the Veteran underwent successful cataract surgery in the right eye in November 2008.

On July 2011 VA treatment, the Veteran complained of blurry vision, both distance and near.  He reported that during his service in Vietnam, the vision in his right eye suddenly became poor; he was sent to the hospital but was unsure as to why; he does not remember having poor vision before then.  He had previously had a cataract extraction in the right eye.  He had a spot on the right side below his eye that developed about four days earlier but it did not itch or hurt.  Following an ophthalmic exam, the assessments included fibrosis of the posterior chamber intraocular lens (PCIOL) in the right eye, unexplained longstanding vision loss in the left eye, and pseudophakia and presbyopia; he was referred for ophthalmological laser treatment.

VA treatment records reflect that in August 2011, the Veteran underwent successful cataract laser treatment in the right eye.  The records further reflect that in March 2012, he underwent a successful cataract extraction with lens implant in the left eye.  

Additional VA and private treatment records through 2012 note the Veteran's continuing difficulties with his vision.  There is no additional information in these records regarding date of onset, etiology, or the progression of the disability.

At the June 2013 Board hearing, the Veteran testified that he entered service with a bilateral visual acuity defect but he was allowed to go through basic training and was eventually sent to serve in Vietnam.  He testified that while in Vietnam, he reported that his eyes had gotten progressively worse after deployment, and he was airlifted to Great Lakes Naval Hospital in November 1967 for further treatment.  He testified that he was then deemed unfit for service because of his eye disability and was discharged from service.

Because service connection for a bilateral eye disability was denied in May 1968 based on findings that defective vision was noted at induction in service, and the increase in visual impairment during was found due to the natural progress of the condition and not to aggravation during the Veteran's period of military service, for evidence to be new and material in this matter, it would have to relate to such findings (tend to show new acquired pathology in service/show increase beyond natural progression).  38 U.S.C.A. § 1110. 

The Veteran's sworn testimony that his pre-existing bilateral visual acuity defect progressively worsened during his deployment to Vietnam, requiring that he be airlifted to Great Lakes Naval Hospital for further treatment, is deemed credible for the purposes of reopening this claim.  Evidence of such extensive worsening of the pre-existing eye disability tends to support that there was worsening beyond natural progression, and is material evidence.  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral eye disability, and raises a reasonable possibility of substantiating the claim.  It is now well-established that the standard for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The sworn testimony, considered in conjunction with the medical evidence previously in the record and the circumstances of the Veteran's service (in the tropics), is therefore both new and material evidence, and the claim of service connection for bilateral eye disability may be reopened.

The analysis proceeds to de novo review of the claim.  The Board observes that the Veteran is not prejudiced by the Board so proceeding (without returning the matter to the RO for their initial review of the reopened claim) given the disposition herein.   

It is not in dispute that the Veteran entered service with pre-existing decreased visual acuity, as noted on service entrance examination.  It is also not in dispute that his visual acuity worsened during service, as indicated by the Medical Board report noting not only that the Veteran's visual acuity had worsened during service, but also that bilateral macular microcystic degeneration was diagnosed in service.  The diagnosis of degeneration of the macula, both eyes, on April 1968 VA examination was not noted on service induction examination (when evaluation of his eyes may not have included studies that would have uncovered macular degeneration) and not found on ophthalmologic consultation during "boot camp" which should have included evaluation sufficiently detailed to detect any macular degeneration then manifest.  While there may indeed, as suggested by the evidence, be a hereditary or genetic factor underlying the macular degeneration, nonetheless, the diagnosis of macular degeneration during service reflects that such pathology became detectable in service.  Notably, the progression of the Veteran's visual problems during service appears to have been most significant while he was serving in Vietnam (and exposed to tropical sunlight).  The record includes a physician's observation that exposure to sun can be a contributing factor to macular degeneration.  

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, as required, the Board finds that macular degeneration of both eyes was not noted on induction, but became manifest in service; that with the inclusion of the macular degeneration and the apparently more rapid progression of visual acuity loss during service, the progression of visual impairment during service was beyond any natural  progression; and that consequently service connection for a bilateral eye disability (to include macular degeneration and related loss of visual acuity) is warranted.

Bilateral hearing loss

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran claims that his current hearing loss arose as a result of his exposure to noise trauma in service.  He contends that he experienced acoustic trauma in service including simulated assaults that were covered by indirect mortar and artillery fire, and he later developed the inability to clearly understand women's and small children's speech.  While the Veteran's service personnel records show that he served primarily in supply, and do not reflect any specific exposures to noise trauma in service, VA medical providers and adjudicators have, in essence, found that he was indeed exposed to noise trauma in service, and service connection for tinnitus has been established as due to exposure to noise in service.  The Board finds no reason to challenge the VA adjudicators' and examiners' apparent conclusions that the Veteran was exposed to hazardous levels of noise in service.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of hearing loss.  On May 1966 service entrance examination, his hearing was within normal limits (-5 to 10 decibel puretone thresholds at all frequencies between 500 and 4000 Hertz, and 15/15 on whisper voice test).  On January 1968 service separation examination, his hearing was also within normal limits (15/15 on whisper voice test), although audiometry was not tested.

On September 1989 audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
60
35
25
25
40
Left
25
5
0
5
20

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The assessment was mild to moderate conductive loss in the right ear and normal hearing in the left ear.

Private treatment records reflect that the Veteran underwent tympanomastoidectomy on several occasions, most recently in September 1994, and he experienced recurring infections in the right ear.

On October 1994 audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
20
20
10
15
50
Left
5
0
10
10
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.

VA treatment records reflect that the Veteran underwent a right tympanic membrane perforation repair in 2000.  

On April 2011 VA audiological examination, the Veteran reported bilateral hearing loss, right poor than left.  He reported that he initially noticed a gradual onset of hearing loss approximately five years after his military service, as well as occasional pain in the right ear.  He reported noise exposure in both his military and occupational history but denied recreational noise exposure.  He reported surgery to repair a hole in his right ear drum approximately 20 years earlier.  

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
65
65
65
75
95
Left
20
15
25
40
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left.  The diagnosis was mixed moderately severe to profound hearing loss at the right ear and normal to severe sensorineural hearing loss at the left ear.  The examiner noted the Veteran's report that he initially noticed hearing loss approximately five years after his discharge from service.  The examiner noted that based on the STRs the Veteran's hearing was within normal limits in both ears on enlistment and but there were no frequency-specific audiometric data prior to discharge.  The examiner opined that, due to the cited onset of the symptoms which is several years after his military service, it is less likely as not that the Veteran's hearing loss was the result of his military duty.

Based on the above, the April 2011 rating decision on appeal denied the Veteran service connection for bilateral hearing loss.

On June 2011 VA treatment, the Veteran reported tinnitus and discharge from the ears.  The treatment records reflect a chronic complaint of possible otitis externa with discharge.

At the June 2013 Board hearing, the Veteran testified that he served in Vietnam for nine months, during which time he was exposed to loud noises such as big guns firing, rockets landing near his position, and long periods of gunfire, all without the aid of hearing protection.  He testified that there was an artillery base right behind the base where he was stationed.  He testified that the acoustic trauma in service affected his hearing, which is getting worse; he has difficulty understanding his grandchildren when they speak.  He testified that he was not given a hearing test upon separation from service.

It is not in dispute that the Veteran now has bilateral SNHL.  A hearing loss disability (by VA standards) was confirmed by VA audiometry.  However, as the hearing loss disability is not shown to have been manifested in service or in the first postservice year, service connection on the basis that it became manifest in service, and persisted or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether the Veteran's bilateral hearing loss is shown to somehow otherwise be etiologically related to his service.  The only competent medical evidence in this matter consists of the report of the VA examination and opinion cited above.  The Board finds the opinion offered on that examination to be entitled to great probative weight, as it reflects familiarity with and consideration of the Veteran's medical history and statements in the record as well as of the findings on complete audiometric testing, and explained the rationale for the conclusions reached, and cites accurately to supporting factual data (including that the Veteran himself indicated that the onset of his hearing loss occurred a number of years postservice and acknowledged postservice occupational exposure to noise).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.


ORDER

The appeal to reopen a claim of service connection for a bilateral eye disability is granted, and service connection for a bilateral eye disability (to include macular degeneration with related loss of visual acuity) is granted on de novo review.  .

The appeal seeking service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


